Citation Nr: 0728754	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-11 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for major depression and 
generalized anxiety disorder, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO).

A February 2004 rating decision denied the veteran's claim 
for an increased rating for service-connected residuals of 
fracture, radius and ulna, right, with associated anxiety 
reaction.  The veteran filed a notice of disagreement with 
this decision.  Subsequently, a March 2005 rating decision 
granted separate ratings for the orthopedic and psychiatric 
aspects of the veteran's disability.  In his April 2005 VA 
Form 9, the veteran stated that he was only appealing the 
evaluation granted for major depression and anxiety disorder.  
Accordingly, that is the only issue before the Board.  

In September 2004, the veteran testified at a personal 
hearing before a Decision Review Officer at the RO.  A 
transcript of that hearing has been associated with the 
claims file. 


FINDING OF FACT

Major depression and generalized anxiety disorder is 
currently primarily manifested by depressed mood, and 
occasional suicidal ideation and panic attack.  He is not 
shown to have significant memory loss, speech impairment or 
other symptoms which more nearly approximate the next higher 
rating.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
major depression and generalized anxiety disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code (DCs) 9400, 9434, 9440 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a May 2003 letter, which was issued before initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The veteran is appealing the degree of disability, 
demonstrating that he has actual knowledge of this element.  
As there will be no further increase as a result of this 
decision, further information about effective dates is not 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
government treatment records, hearing transcripts, and 
service medical records.  VA examinations were provided in 
connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II. Increased Rating

The veteran asserts that his major depression and generalized 
anxiety disorder is worse than currently evaluated.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally id.; 38 C.F.R. § 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected major depression and 
generalized anxiety disorder is currently evaluated as 
30 percent disabling under DC 9434-9400.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  In 
this case the 9434 code represents major depressive disorder.  
The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27 (2006).  Here, the veteran's service-connected major 
depression and generalized anxiety disorder is rated as 
analogues to generalized anxiety disorder.  38 C.F.R. § 4.20 
(2006).  The Board notes that both major depression and 
generalized anxiety disorder are evaluated using a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130.  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, DC 9440, the criteria and 
evaluations are as follows, in relevant parts:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the record, the Board finds that 
the preponderance of such is against a finding that the 
veteran warrants an evaluation in excess of 30 percent for 
major depression and generalized anxiety disorder.  In 
determining that no more than a 30 percent evaluation is 
warranted, the Board has considered all of the veteran's 
symptomatology, and not just those listed under the 
50 percent evaluation.  See Mauerhan, supra.  The severity of 
the veteran's major depression and generalized anxiety 
disorder does not rise to the level contemplated in the 
50 percent evaluation.  According to the competent medical 
evidence of record, the veteran's major depression and 
generalized anxiety disorder is currently manifested by 
depressed mood, and occasional suicidal ideation and panic 
attack.  While the veteran clearly has some problems 
associated with his disability, the medical evidence does not 
show the impaired thought processes and behaviors associated 
with a 50 percent evaluation.

The evidence of record shows that the veteran has been 
treated for his psychiatric condition since at least the 
early 1960's.  Pertaining to the present claim, the medical 
evidence consists of VA treatment records, records from the 
veteran's stay at a government Soldier's home, and two VA 
psychiatric examinations.  

Initially, the Board notes that during the relevant period, 
the veteran has been assigned Global Assessment of 
Functioning (GAF) scores by various medical professionals.  
The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical manual of Mental Disorders 46-47 (4th ed. 1994).  
The scores assigned to the veteran were predominately between 
45 and 55, and the VA examiners both assigned GAF scores of 
45.  The Board notes that the day the veteran filed for 
divorce from his wife of over 40 years, he was given a GAF 
score of 10 by a nurse admitting him for hospitalization.  In 
the January 2003 report assigning the GAF score of 10, it was 
noted that the veteran was afraid that he might hurt himself.  
Although the GAF score does not fit neatly into the rating 
criteria, it is evidence, which the Court has noted the 
importance of in evaluating mental disorders.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  

Global Assessment of Functioning scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 1 to 10 is assigned when the 
person is in persistent danger of severely hurting self or 
others (recurrent violence) or there is persistent inability 
to maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).

The veteran's various scores contemplate a wide array of 
symptoms, from illogical speech and severe obsessional 
rituals to flat affect, few friends, and conflicts with co-
workers.  The Board will not assume that the examiners meant 
that the veteran exhibited every symptom listed under the 
various scores.  As such, the Board gives more weight to the 
examiner's findings that are specific to the veteran.  The 
Board is not discounting the value of the assigned GAF 
scores; it is simply using the specific and general findings 
to create a medical picture of the veteran.  Weighing the 
evidence is inherent in evaluating a disability such as major 
depression and generalized anxiety disorder, and the Board 
will rely more on medical findings that examiners have 
directly attributed to the veteran rather than place more 
emphasis on the Board's interpretation of why a certain 
examiner assigned a certain GAF score to the veteran.    

VA outpatient treatment records from 2002 and 2003 show that 
at times the veteran had suicidal thoughts, and that he had 
normal speech, his judgment was intact and he reported having 
no auditory or visual hallucinations.  During this time 
period, the veteran had two psychiatric hospitalizations.  A 
November 2002 discharge report shows a discharge diagnosis 
including major depressive disorder and recurrent episodes 
with anxiety.  The report shows that the veteran was admitted 
with suicidal ideation and history of suicidal gesture.  The 
veteran was followed by a therapist at that time who reported 
that the veteran was generally dysthymic with panic attacks.  
The veteran denied panic attacks as such.  Finally, it was 
noted that the veteran's sleep, mood and anxiety all improved 
on medication.  

A January 2003 discharge report shows a discharge diagnosis 
including major depressive disorder, recurrent, with anxiety.  
The veteran had again been admitted with complaint of 
suicidal ideation, and he stated that he had just filed for 
divorce and that having to move out of his house was a major 
stressor.  He reported feeling better almost immediately 
after being admitted.  He later stated that he felt quite 
safe and optimistic about the future and that he had had a 
temporary reaction to the stressor of having filed for 
divorce.  

Starting in early 2003, the veteran received psychiatric 
treatment at a government Soldier's home.  Early on in his 
treatment, the veteran reported having panic attacks, and a 
treatment note from July 2003 indicates that he was taking 
medication for this.  Later that month the veteran reported 
no panic attacks.  Treatment notes from May 2004 show that 
the veteran had no recent panic attacks, his mood was stable, 
and that he was doing very well.  Reports from 2004 also show 
that the veteran's girlfriend at the time was supportive and 
that he had a lot of friends at the Soldier's home.  While 
records show that the veteran had some conflict with his 
children during this time period, the veteran reported that 
this was because they thought he should give more money to 
their mother.  At the Soldier's home, the veteran reported no 
suicidal or homicidal ideation.  

The report from the veteran's June 2003 VA psychiatric 
examination shows no clinical diagnoses of major depression 
or generalized anxiety disorder, but does show a diagnosis of 
a personality disorder, not otherwise specified.  The 
examiner's impression was that the veteran had a recurrent 
history of acting out, and impulsive behavior.  

The veteran was given a second VA psychiatric examination in 
December 2004.  At this examination, the veteran was 
diagnosed with chronic major depression without psychotic 
features, and generalized anxiety reaction by history and 
currently in significant remission.  The mental status 
examination showed that the veteran was a pleasant and 
cooperative man who showed a rather flattened affect, 
although he did show a range of affect during the interview.  
His mood was depressed and there was no evidence of a thought 
disorder.  He had no delusions or hallucinations and he 
reported that he was not actively suicidal but that he did 
have passive suicidal ideation.  He also stated that his 
memory was spotty for some past events.  The examiner noted 
that the rate and flow of the veteran's speech were somewhat 
slowed, but within normal limits.  The veteran was reportedly 
able to maintain his activities of daily living. 

Looking at the veteran's mental condition over the entirety 
of the relevant period, the competent medical evidence does 
not support a finding that he has occupational and social 
impairment with reduced reliability as is contemplated in a 
50 percent rating.  At the veteran's personal hearing, he 
testified that when he gets "really, really depressed [he] 
can get suicidal."  However, the competent medical evidence 
shows that his depression, and mood, is controlled by 
medication.  

There are no reports of circumstantial, circumlocutory, or 
stereotyped speech, and the rate and flow of the veteran's 
speech were reported as within normal limits in VA outpatient 
treatment records and at his most recent VA psychiatric 
examination.  At this examination, the veteran also reported 
that his memory was spotty for some past events; however, 
there is no suggestion that the veteran only retains highly 
learned material, as is contemplated in a 50 percent 
evaluation.  The veteran's affect was described as flattened 
at this examination as well, but the examiner immediately 
explained that the veteran did show a range of affect during 
the interview.  

The competent medical evidence shows that the veteran has had 
past panic attacks, but more recently panic attacks have not 
been shown.  The record does not support a finding of panic 
attacks more than once a week.  VA outpatient treatment 
reports show that the veteran's judgment is intact, and the 
record does not reflect that the veteran has difficulty 
understanding complex commands or that he has impaired 
abstract thinking.  Finally, the competent evidence of record 
is against a finding that the veteran has difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran reported having a supportive 
girlfriend and a lot of friends at the Soldier's home.  While 
some conflict has been reported between the veteran and his 
children, the available evidence suggests that this conflict 
is related to money and the veteran's divorce from the 
children's mother rather than to the veteran's psychiatric 
condition.   

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 30 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
30 percent for major depression and generalized anxiety 
disorder, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (2006), states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 30 percent evaluation for major 
depression and generalized anxiety disorder are clearly 
contemplated in the Schedule and that the veteran's service-
connected disability is not so exceptional nor unusual such 
as to preclude the use of the regular rating criteria. 


ORDER

Entitlement to an increased rating for major depression and 
generalized anxiety disorder, currently evaluated as 
30 percent disabling, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


